ORDER
HOLDERMAN, District Judge.
Plaintiff Beth Wisniewski asks this court to reconsider its March 24, 1987 deci*57sion dismissing plaintiff’s Title VII action. This court dismissed plaintiff’s action on the ground that, even if Title VII’s ninety-day period was tolled during plaintiff’s state court action, plaintiff did not file her action within that period. This court relied on the fact that the EEOC attempted delivery of plaintiff’s right-to-sue letter at the address plaintiff provided on (at the latest) August 7, 1985.
Plaintiff claims that because she also provided the EEOC with her attorney’s address the attempted delivery at her outdated home address should not be deemed actual notice of her right to sue.
For the reasons which follow this court denies plaintiff’s motion to reconsider.
EEOC documents show that plaintiff provided the EEOC with three addresses: her attorney’s address, her own outdated address (to which the EEOC sent a right-to-sue letter) and her boyfriend’s address. Plaintiff has presented no evidence that she instructed the EEOC which address to use.
As the Seventh Circuit wrote in St. Louis v. Alverno College, 744 F.2d 1314, 1316-7 (7th Cir.1984) “[i]t is unreasonable to expect the EEOC to pore over its files ... in an effort to ascertain which of the addresses contained therein is correct.”
In addition, this court holds that because plaintiff’s state court action was not filed under Title VII, that action did not toll the ninety-day period of limitations for plaintiff’s Title VII action. See Sager v. Hunter Corp., 665 F.Supp. 575 (N.D.Ill.1986).
Plaintiff’s motion to reconsider is DENIED.